 1   Jennifer L. Santa Maria CA Bar No. 225875
     jennifer.santamaria@ogletree.com
 2   Catherine J. Gallagher CA Bar No. 285864
     catherine.gallagher@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   4370 La Jolla Village Drive, Suite 990
     San Diego, CA 92122
 5   Telephone: 858-652-3100
     Facsimile:     858-652-3101
 6
     J.P. Schreiber CA Bar No. 317829
 7   john.schreiber@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK &
 8
     STEWART, P.C.
 9   Steuart Tower, Suite 1300
     One Market Plaza
10   San Francisco, CA 94105
     Telephone: 415.442.4810
11   Facsimile: 415.442.4870
12   Attorneys for Defendant FORCEPOINT LLC
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16
     WINTON JEW,                                 Case No. 4:19-cv-08013-HSG
17
                  Plaintiff,                     DEFENDANT FORCEPOINT LLC’S
18                                               REQUEST AND ORDER FOR LEAD TRIAL
           v.                                    COUNSEL TO APPEAR
19                                               TELEPHONICALLY AT THE MARCH 10,
     FORCEPOINT LLC,                             2020 CASE MANAGEMENT
20                                               CONFERENCE
                  Defendant.
21

22

23

24

25

26

27

28
                                                                 Case No. 4:19-cv-08013-HSG
       DEFENDANT FORCEPOINT LLC’S REQUEST AND ORDER FOR LEAD TRIAL COUNSEL TO APPEAR
             TELEPHONICALLY AT THE MARCH 10, 2020 CASE MANAGEMENT CONFERENCE
 1           In accordance with Civil Local Rule 16-10, Defendant Forcepoint LLC (“Forcepoint”)
 2 respectfully requests that this Court permit its attorney of record, Jennifer L. Santa Maria, to attend

 3   by telephone the March 10, 2020 Case Management Conference in this matter. Good cause exists
 4   to grant the request, for the reasons set forth below:
 5           1.      Forcepoint’s lead trial counsel, Jennifer L. Santa Maria, resides in San Diego
 6   County, outside of this judicial district.
 7           2.      Counsel believes that she can adequately represent the interests of Forcepoint via a
 8   telephonic appearance, and save time and expense of traveling from San Diego County to the Bay
 9 Area.

10           WHEREFORE, for good cause shown, Forcepoint respectfully moves this Court for an
11 Order permitting lead trial counsel Jennifer L. Santa Maria to attend the March 10, 2020 Case

12 Management Conference telephonically.

13

14 DATED: March 3, 2020                                 OGLETREE, DEAKINS, NASH, SMOAK &
                                                        STEWART, P.C.
15

16

17                                                      By: /s/ Jennifer L. Santa Maria
                                                            Jennifer L. Santa Maria
18                                                          Catherine J. Gallagher
                                                            J.P. Schreiber
19                                                          Attorneys for Defendant FORCEPOINT LLC
20

21

22

23

24

25

26

27

28
                                              1                   Case No. 4:19-cv-08013-HSG
        DEFENDANT FORCEPOINT LLC’S REQUEST AND ORDER FOR LEAD TRIAL COUNSEL TO APPEAR
              TELEPHONICALLY AT THE MARCH 10, 2020 CASE MANAGEMENT CONFERENCE
 1                                             ORDER
            Defendant Forcepoint LLC’s request for Jennifer L. Santa Maria to appear by telephone for
 2

 3   the Case Management Conference scheduled for March 10, 2020 is hereby GRANTED. Counsel

 4   shall contact CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.

 5

 6
            IT IS SO ORDERED.
 7

 8
            DATED: 3/4/2020              _____________________________________
 9                                             The Hon. Haywood S. Gilliam, Jr.
                                               U.S. District Court Judge
10
                                               Northern District of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1                      Case No. 4:19-cv-08013-HSG
                                                  ORDER
